United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2451
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                        Jeremy Bolden, also known as J.B.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: February 26, 2016
                               Filed: March 4, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

      Jeremy Bolden directly appeals the sentence imposed by the district court1 after
he pleaded guilty to conspiring to distribute and possess with intent to distribute

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
heroin, possessing with intent to distribute benzylpiperazine and
methylenedioxymethamphetamine, and possessing a firearm in furtherance of a drug-
trafficking crime. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court abused its
discretion by denying his motion for a downward departure under U.S.S.G.
§ 4A1.3(b)(1), or a downward variance based on the 18 U.S.C. § 3553(a) factors due
to his criminal history being overstated. We lack authority to review the district
court’s denial of a downward departure because Bolden does not argue that the court
had an unconstitutional motive or that the court failed to recognize its authority to
depart downward. See United States v. Heath, 624 F.3d 884, 888 (8th Cir. 2010)
(absent showing of unconstitutional motive, district court’s refusal to grant § 4A1.3
downward departure is not reviewable on appeal so long as court was aware of
authority to depart). We conclude that the court did not abuse its discretion in
denying a downward variance, as nothing in the record indicated the within-
Guidelines sentence was substantively unreasonable, and the court adequately
explained its reasons for denying it. See United States v. Salazar-Aleman, 741 F.3d
878, 881 (8th Cir. 2013) (under substantive review, district court abuses its discretion
if it fails to consider relevant factor, gives significant weight to improper or irrelevant
factor, or commits clear error of judgment in weighing factors); United States v.
Cook, 698 F.3d 667, 670 (8th Cir. 2012) (treating within-Guidelines sentence as
presumptively reasonable on appeal); United States v. Gonzalez, 573 F.3d 600, 608
(8th Cir. 2009) (upholding denial of downward variance where court considered
sentencing factors and properly explained rationale). We have reviewed the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), and we find no
nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________



                                           -2-